Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3, 4 , 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rundle ( US 20140146976) in view of Roeck ( US 20160227331) and in further view of Neumeyer ( US 20120130660). 

As to Claim 1, Rundle teaches a signal processing method for reducing noise induced in a component of a hearing aid ( The earphones may have noise cancellation features that may be implemented using noise cancellation circuitry in the earphones or in the , wherein the hearing aid comprises a battery( battery life of the accessory , [0003], [0008] and accessory 20 may also include a power source such as battery 57.[0049], Figure 3), an active component ( speaker drivers 40) powered by the battery( battery 57, Figure 3 ), a noise sensitive component providing an output signal ( noise signals from microphones 50, which may reflect the amount of ambient noise in the vicinity of speaker drivers 40,[0050] ) and a processor powered by the battery( [0053] teaches audio processing circuitry 48 may receive power from a power supply such as battery 57). Rundle does not explicitly teach “reducing electromagnetic noise.” Regarding the following: 
when the active component is operated so as to cause a power drain from the battery the processor is configured to obtain a measure of the power drain from the battery, the method comprising: monitoring power drain or usage from the battery via the processor, and basing or adapting a noise reduction processing, which is performed on the output signal from the noise sensitive component to reduce electromagnetic noise induced by the active component on the monitored current power usage of the battery, Rundle teaches on [0052] Noise cancellation circuitry of the type shown in FIG. 3 may be controlled manually by the user and/or may be controlled automatically based on sensor signals gathered by ear presence sensor structures 44. For example, audio control circuitry 32 may automatically deactivate noise cancellation functions when information from sensor structures 44 indicates that earphones 20 have been removed from a user's ears and may automatically activate noise cancellation functions when information from sensor structures 44 indicates that earphones 20 have been placed in the processor is configured to obtain a measure of the power drain from the battery, the method comprising: monitoring power drain or usage from the battery via the processor, and basing or adapting a noise reduction processing, which is performed on the output signal from the noise sensitive component to reduce electromagnetic noise induced by the active component on the monitored current power usage of the battery.”  However, Roeck in related field (Hearing instrument) teaches on [0024]-[0026], the hearing instrument 10 also includes a power source. i.e., battery, 26 for powering the electrical components of the hearing instrument 10. [0025] The duty cycled operation of the RF unit 22 results in current peaks drawn by the RF unit 22 from the battery 26 which, in turn, will induce a magnetic field which is picked up by the T-coil antenna 14 and, since typical frequencies of such induced magnetic field are in the audible range, will result in audible distortion of the audio signal picked up by the T-coil 14. Typically, such distortion signals are perceived as regular "clicks" which are audible, for example, every 100 ms. [0026] In order to reduce or eliminate such audible distortions in the audio signal picked up by the T-coil 14, the RF unit 22 communicates to the audio signal processing unit 16 the interface points in time at which the RF unit 22 is switched from its inactive state to its active state (or vice versa), i.e., the points in time at which the generation of interfering magnetic fields is to be expected, with the audio signal processing unit 16 being adapted to apply a click removal treatment to the T-coil audio signal during such interference points in time. Thus, Roeck teaches basing or adapting a noise reduction processing, which is performed on the output signal from the noise sensitive component to reduce electromagnetic noise induced by the active component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further include a noise reduction processing to eliminate or reduce electromagnetic distortions for a hearing instrument including a T-coil antenna and a functional unit operating in a duty cycling mode, such as a RF transmission unit, wherein noise in the signal picked up by the T-coil antenna is to be reduced in an efficient manner. See at least [0011].
Rundle in view of Roeck does not explicitly teach “…monitoring the current power drain or usage from the battery via the processor,” However, monitoring the battery life including monitoring the power consumption of the battery and then calculating the remaining battery life is well-known in the art. Neumeyer in related field ( Battery monitoring) teaches battery life monitoring in portable devices including an apparatus includes a battery, a plurality of circuit components operable independently, and a controller coupled to the battery and the plurality of circuit components and configured to control operation of the plurality of circuit components. The apparatus further includes a power consumption monitor coupled to the controller and configured to calculate a remaining battery life of the battery based on at least one operating time of a corresponding at least one of the plurality of circuit components. See at least abstract. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further include a power consumption monitor coupled to the controller and configured to calculate a remaining battery life of the battery based on at 
As to Claim 3, Rundle in view of Roeck in further view of Neumeyer teaches the limitations of Claim 1, and wherein the noise induced in the noise sensitive component is in the audible frequency range (The noise cancellation features may be used to reduce the impact of ambient noise on the audio content that is played through the earphones. See at least Rundle on [0005]).  
As to Claim 4, Rundle in view of Roeck in further view of Neumeyer teaches the limitations of Claim 1, and wherein the noise sensitive component is at least one of: a telecoil, a receiver or a microphone, noise signals from microphones 50, which may reflect the amount of ambient noise in the vicinity of speaker drivers 40, See at least Rundle on [0050])  
As to Claim 10, Rundle teaches a hearing aid ( The earphones may have noise cancellation features that may be implemented using noise cancellation circuitry in the earphones or in the electronic device and Figure 2, accessory 20 including audio processing circuitry 44), comprising a battery( battery life of the accessory , [0003], [0008] and accessory 20 may also include a power source such as battery 57.[0049], Figure 3), an active component ( speaker drivers 40) powered by the battery( battery 57, Figure 3 ), a noise sensitive component providing an output signal ( noise signals from microphones 50, which may reflect the amount of ambient noise in the vicinity of speaker drivers 40,[0050] ) and a processor powered by the battery( [0053] teaches 
wherein the active component is configured to be operated so as to cause a power drain from the battery, the processor is configured to apply a noise reduction algorithm which reduces electromagnetic noise induced by the active component into an audio input signal from the noise sensitive component based on the power usage of the battery, Rundle teaches on [0052] Noise cancellation circuitry of the type shown in FIG. 3 may be controlled manually by the user and/or may be controlled automatically based on sensor signals gathered by ear presence sensor structures 44. For example, audio control circuitry 32 may automatically deactivate noise cancellation functions when information from sensor structures 44 indicates that earphones 20 have been removed from a user's ears and may automatically activate noise cancellation functions when information from sensor structures 44 indicates that earphones 20 have been placed in or on a user's ears. Because power is required to perform active noise cancellation operations, automatically controlling noise cancellation functions based on whether or not earphones 20 are in a user's ears may optimize the battery life of device 10.Rundle does not explicitly teach “….the processor is configured to apply a noise reduction algorithm which reduces electromagnetic noise induced by the active component into an audio input signal from the noise sensitive component based on the power usage of the battery, However, Roeck in related field (Hearing instrument) teaches on [0024]-[0026], the hearing instrument 10 also includes a power source. i.e., battery, 26 for powering the electrical components of the hearing instrument 10. [0025] The duty cycled operation of the RF unit 22 results in current peaks drawn by the RF unit 22 from the basing or adapting a noise reduction processing, which is performed on the output signal from the noise sensitive component to reduce electromagnetic noise induced by the active component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further include a noise reduction processing to eliminate or reduce electromagnetic distortions for a hearing instrument including a T-coil antenna and a functional unit operating in a duty cycling mode, such as a RF transmission unit, wherein noise in the signal picked up by the T-coil antenna is to be reduced in an efficient manner. See at least [0011].
Rundle in view of Roeck does not explicitly teach “…reducing electromagnetic noise .. based on the power usage of the battery” However, monitoring the battery life including monitoring the power consumption of the battery and then calculating the remaining battery life is well-known in the art. Neumeyer in related field ( Battery monitoring) 
As to Claim 12, Rundle in view of Roeck  in further view of Neumeyer teaches the limitations of Claim 10, wherein the active component includes a radio frequency transceiver (input /output 104 is a wireless transceiver for radio frequency communications, [0019] of Neumeyer). 
As to Claim 13, Rundle in view of Roeck in further view of Neumeyer teaches the limitations of Claim 10, and wherein the noise sensitive component is at least one of: a telecoil, a receiver or a microphone, noise signals from microphones 50, which may reflect the amount of ambient noise in the vicinity of speaker drivers 40, See at least Rundle on [0050])  

5 is rejected under 35 U.S.C. 103 as being unpatentable over Rundle ( US 20140146976) in view of Roeck ( US 20160227331) in further view of Neumeyer ( US 20120130660) in further view of Frerking ( US 20100220867). 
As to Claim 5, Rundle in view of Roeck in further view of Neumeyer teaches the limitations of Claim 1, but does not explicitly teach wherein an estimate of the induced noise is predetermined and stored before being used for reducing or removing the induced noise. However, Active noise cancellation techniques in hearing aids includes creating an interference profiles and storing them in a memory. Frerking in related field ( noise cancellation teaches [0047] the controller 512 can be a microprocessor in communication with a memory 514 containing stored interference profiles. The controller 512 monitors the composite signal. Signal characteristics such as, but not limited to, power and frequency as measured and compared with at least one profile stored in memory 514, are used to determine when the cancellation mode should be activated. Repetitiveness of particular audio band components, and/or increases in acoustic levels that satisfy predetermined thresholds can be used as a basis for activating the ICC 400. The results of a comparison of the composite signal, or the repetitive component of the composite signal with at least one stored profile can be used as a basis for activating interference cancellation circuit when the comparison results satisfy predetermined criteria. The stored profiles can be stored in the memory 514 at the time of manufacture or later by the patient's audiologist when the ACHAD 100 is dispensed. The profiles can also be updated at a later time by remote programming. [0048] In some embodiments, the profiles represent power level thresholds at particular frequencies. The controller 512 detects power levels at various . 
4.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rundle ( US 20140146976) in view of Roeck ( US 20160227331) in further view of Neumeyer ( US 20120130660) in further view of Petersen( US 20180146307). 

As to Claim 14, Rundle in view of Roeck in further view of Neumeyer teaches the limitations of Claim 10, and Bakalos further teaches FIGS. 10a and 10b each depict a manner in which either of the internal architectures 2200a and 2200b may support binaural feedforward-based ANR in which feedforward reference data is shared between a pair of the ANR circuits 2000 , [0174] but does not explicitly teach the hearing aid system is a binaural hearing aid system comprising two hearing aids each according to claim 10. However, Binaural hearing aids is well known in the art. Peterson in related field (Noise cancelling in Hearing devices) teaches a binaural hearing aid system. See at least [0072]. It would have been obvious to one of ordinary skill in the art to implement the hearing aid system as taught by Rundle in view of Bakalos in further 
As to Claim 15, Rundle in view of Roeck in further view of Neumeyer teaches the limitations of Claim 11, and a binaural hearing aid system comprising two hearing aids each according to claim 11, ‘binaural hearing system` refers to a system comprising two hearing devices and being adapted to cooperatively provide audible signals to both of the user's ears. See at least Peterson on [0092]. 
As to Claim 16, Rundle in view of Roeck in further view of Neumeyer teaches the limitations of Claim 12, and a binaural hearing aid system comprising two hearing aids each according to claim 11, ‘binaural hearing system` refers to a system comprising two hearing devices and being adapted to cooperatively provide audible signals to both of the user's ears. See at least Peterson on [0092]. 
As to Claim 17, Rundle in view of Roeck in further view of Neumeyer teaches the limitations of Claim 12, and a binaural hearing aid system comprising two hearing aids each according to claim 11, ‘binaural hearing system` refers to a system comprising two hearing devices and being adapted to cooperatively provide audible signals to both of the user's ears. See at least Peterson on [0092]. 
Allowable Subject Matter
1.	Claims 2, 6, 8 and 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The independent claim 7 identifies a uniquely distinct feature of “….wherein an average waveform is trained in advance or during startup of the hearing instrument, or while the hearing instrument is in a program, where the active component is not used.”  The prior arts fails to anticipate or render the independent claim obvious. 
Response to Amendment
Applicant's arguments/ amendment filed on February 18, 2021 have been fully considered but they are not persuasive. Roeck (US 20160227331) in related field (Hearing instrument) teaches on [0024]-[0026], the hearing instrument 10 also includes a power source. i.e., battery, 26 for powering the electrical components of the hearing instrument 10. [0025] The duty cycled operation of the RF unit 22 results in current peaks drawn by the RF unit 22 from the battery 26 which, in turn, will induce a magnetic field which is picked up by the T-coil antenna 14 and, since typical frequencies of such induced magnetic field are in the audible range, will result in audible distortion of the audio signal picked up by the T-coil 14. Typically, such distortion signals are perceived as regular "clicks" which are audible, for example, every 100 ms. [0026] In order to reduce or eliminate such audible distortions in the audio signal picked up by the T-coil 14, the RF unit 22 communicates to the audio signal processing unit 16 the interface points in time at which the RF unit 22 is switched from its inactive state to its active state (or vice versa), i.e., the points in time at which the generation of interfering magnetic fields is to be expected, with the audio signal processing unit 16 being adapted to apply a click removal treatment to the T-coil audio signal during such interference points in time. Thus, Roeck teaches basing or adapting a noise reduction processing, which is performed on the output signal from the noise sensitive component to reduce electromagnetic noise induced by the active component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further include a noise reduction processing to eliminate or reduce electromagnetic distortions for a hearing instrument including a T-coil antenna and a functional unit operating in a duty cycling mode, such as a RF transmission unit, wherein noise in the signal picked up by the T-coil antenna is to be reduced in an efficient manner. See at least [0011]. Thus, Roeck teaches the newly added limitation of a noise sensitive component to reduce “electromagnetic noise” that is induced by an active component. See at least applicant’s arguments on page 2 of the arguments submitted on 02/18/21. The rejection of claims 1, 3-5, 10 and 12-17 is therefore maintained under 35 U.S.C 103. 
2.	 Newly amended Claim 7 is allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651